Exhibit 10.2



SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of
September 28, 2012, is among TEMPUS ACQUISITION, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders signatories below, and
GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent (the “Administrative
Agent”).
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders are party to that
certain Credit and Security Agreement dated as of June 30, 2011 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”).
Unless otherwise specified herein, capitalized terms used in this Amendment
shall have the meanings ascribed to them by the Credit Agreement.
B.    The Company, the Administrative Agent and the undersigned Lenders wish to
(i) evidence the termination of the Commitments of the Lenders and signatories
below and provide for the payment of the outstanding Revolving Credit Exposure
of such Lenders on the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree to amend the Credit
Agreement as follows:
1.    Amendment of Credit Agreement:
(a)    Each of the Borrower, each Lender party hereto, and the Administrative
Agent hereby agrees that the Agreement is hereby amended to:
(i) reduce the Commitments of each of the Lenders party hereto to an amount
which will not at any time exceed the outstanding Revolving Credit Exposure of
such Lender; and
(ii) to cause the outstanding Revolving Credit Exposure of each Lender party
hereto to be converted to a Term Loan, payable in accordance with the terms of
the Credit Agreement as a Term Loan thereunder.
(b)    Any Lender who has requested that the Revolving Loans made by it be
evidenced by a promissory note in accordance with Section 2.06(e) of the Credit
Agreement may request an exchange of such promissory note for a note in
substantially the form of Exhibit B-2 evidencing such Loans conversion to Term
Loans in accordance with this Amendment by presenting such original promissory
note for exchange at the offices of the Borrower.
2.    Representations and Warranties of the Borrower. The Borrower represents
and warrants that:
(a)    The execution, delivery and performance by the Borrower of this Amendment
are within the Borrower’s powers, have been duly authorized by all necessary
organizational action on the part of the Borrower, and do not and will not
contravene (i) the organizational documents of the Borrower, (ii)

 
 
 




--------------------------------------------------------------------------------



applicable law or (iii) any contractual or legal restriction binding on or
affecting the properties of the Borrower or any Subsidiary.
(b)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Amendment,
except any order that has been duly obtained and is (x) in full force and effect
and (y) sufficient for the purposes hereof.
(c)    This Amendment is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as the
enforceability thereof may be limited by equitable principles or bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.
3.    Amendment Effective Date. This Amendment shall, with respect to the
Revolving Loans of each Lender party hereto, become effective as of the date
(the “Amendment Effective Date”) upon which the following conditions precedent
shall be satisfied:
(a)    The Administrative Agent shall have received (i) a counterpart of this
Amendment signed on behalf of the Borrower and the Required Lenders or (ii)
written evidence (which may include facsimile or other electronic transmission
of a signed signature page of this Amendment) that each party hereto has signed
a counterpart of this Amendment; and
(b)    Such Lender shall have delivered an executed counterpart of this
Amendment; provided, however, that such Lender shall provide such executed
counterpart on or prior to October 15, 2012.
4.    Reference to and Effect Upon the Credit Agreement.
(a)    Except as specifically amended and supplemented hereby, the Credit
Agreement shall remain in full force and effect to the extent in effect
immediately prior to this Amendment and is hereby ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended and supplemented
hereby.
5.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without giving
effect to its choice of law provisions.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
[Signature Pages Follow]



 
 
 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Second Amendment to Loan and
Security Agreement as of the date first above written.
Borrower:


TEMPUS ACQUISITION, LLC    




By:     /s/ David F. Palmer
Name:     David F. Palmer
Title:    President    



 
 
 




--------------------------------------------------------------------------------



Administrative Agent:


GUGGENHEIM CORPORATE FUNDING, LLC






By:    /s/ William Hagner
Name:    William Hagner
Title:     Senior Managing Director




Lenders:


MIDLAND NATIONAL LIFE INSURANCE COMPANY, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




NORTH AMERICAN COMPANY FOR LIFE
AND HEALTH INSURANCE, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




GUGGENHEIM LIFE AND ANNUITY
COMPANY, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director





 
 
 




--------------------------------------------------------------------------------



SECURITY BENEFIT LIFE INSURANCE COMPANY, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




WAKE FOREST UNIVERSITY, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




ORPHEUS HOLDINGS LLC, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director




NZC GUGGENHEIM FUND LLC, as a Lender


By:    Guggenheim Partners Asset Management,
LLC, as agent




By: /s/ Michael Damaso
Name: Michael Damaso
Title: Senior Managing Director





 
 
 




--------------------------------------------------------------------------------



SILVER ROCK FINANCIAL LLC, as a Lender




By: /s/ Ralph Finerman
Name: Ralph Finerman
Title:    Manager




BDIF LLC, as a Lender




By: /s/ Ralph Finerman
Name: Ralph Finerman
Title:    Manager



 
 
 




--------------------------------------------------------------------------------



Tempus Holdings, LLC, a Delaware limited liability company, is the “Guarantor”
named in that certain Guaranty dated as of June 30, 2011 (as amended, restated
or otherwise modified from time to time, the “Guaranty”), in favor of Guggenheim
Corporate Funding, LLC, as Administrative Agent for itself and for the Lenders
under and as defined in the Loan and Security Agreement dated as of June 30,
2011 (the “Credit Agreement”). Tempus Holdings, LLC hereby acknowledges receipt
of a copy of the foregoing Second Amendment to Loan and Security Agreement,
agrees that references in the Guaranty to the Credit Agreement shall mean the
Credit Agreement as amended by said Second Amendment to Loan and Security
Agreement and as further amended, restated or otherwise modified from time to
time, and confirms the continuing validity of the Guaranty.


Guarantor:


TEMPUS HOLDINGS, LLC






By:     /s/ David F. Palmer
Name:     David F. Palmer
Title:    President















 
 
 


